*637ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant urges generally all of his complaints as originally presented by his various bills of exceptions, but singles out no one of them as particularly meritorious, or as presenting good ground for his complaint at our concluions. He does insist that the statute involved is unconstitutional, but cites no decisions so holding, and urges no particular ground for such complaint. No authorities are cited in the motion, and we do not feel called upon to review any or all of the reasons advanced in our original opinion as supporting our judgment of affirmance.
Being unable to agree that there is merit in appellant’s motion, same is accordingly overruled.

Overruled.